Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive.
Applicant contends:

    PNG
    media_image1.png
    336
    758
    media_image1.png
    Greyscale

	Examiner respectfully disagrees. GyroVR teaches, “a controller linked to said gyroscopic actuator being arranged to control said gyroscopic actuator according to a control law in order to produce a haptic feedback related to derived from the movement of a user in a virtual reality simulation.”  Examiner notes the claim GyroVR uses a controller (fig.2 computer) pg 228. Linked to a gyroscopic actuator (fig. 3 HDD for example) being arranged to control said gyroscopic actuator according (pg. 228) a control law (pg 229 “virtual movement and rotational speed”) Simulating Forces of Motion, in order to to produce a haptic feedback derrfived from the movement of a user in virtual reality simulation (pg. 229 flying with virtual movement). Examiner notes the mapping is between virtual movement and rotational speed and not actual movement and rotational speed in GyroVR. The user controls speed according the button pg. 229.

Examiner has an external hard drive HDD here at the office. I unplugged it and plugged it back in. I could feel the rotation of the HDD while holding the device still and even more so at different angles. The torque was certainly felt the most once I rotated the external device. 
	Applicant further contends:
	
    PNG
    media_image2.png
    204
    734
    media_image2.png
    Greyscale

Examiner notes however, the claims recite in pertinent part, “comprises at least one gyroscopic actuator mounted on said headset so as to exert a torque with a respective direction on the headset”, which GyroVR does under Grroscopic Precession. Examiner notes the claims do not exclude the use of movement in for the gyroscopic actuators to be able to exert the torque. 
	Examiner also notes he was unable to find in the current specification how torque is exerted without movement Examiner understands gyroscopic actuators mounted on said headset so as to each exert a torque with a respective direction on the headset but all that is produced without movement is a haptic effect. [0006, 0029-0030] PG PUB.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GyroVR: Simulating Inertia in Virtual Reality using Head Work Flywheels, by Jan Gugenhenheimer et lal, ACM, October 2016, pg. 227-232, hereinafter, GyroVR.


In regards to claim 1, GyroVR teaches a virtual reality accessory comprising a headset, characterized in that the accessory comprises 

    PNG
    media_image3.png
    693
    824
    media_image3.png
    Greyscale

	at least one gyroscopic actuator mounted on said headset so as to 
exert a torque with a respective direction on the headset (pg. 227 introduction), a controller linked to said gyroscopic actuator being arranged to control said gyroscopic actuator according to a control law in order to produce (pg. 228 implementation) a haptic feedback derived from the movement of a user in a virtual reality simulation  (pg. 227 introduction- pg. 230). 

    PNG
    media_image4.png
    436
    970
    media_image4.png
    Greyscale

 
In regards to claim 3, GyroVR teaches accessory as claimed in claim 1, wherein the headset comprises an attachment portion for a virtual reality simulation device.(caption fog fig. 6 attachment for Oculus Rift) 
In regards to claim 4, GyroVR teaches accessory as claimed in claim 3, wherein the headset receives a virtual reality simulation device (pg. 227 introduction). 
In regards to claim 5, GyroVR teaches accessory as claimed in claim 1, wherein the headset has the form of a Mask (fig. 1 mask). 
In regards to claim 8, GyroVR teaches accessory as claimed in claim 1, characterized in that the headset has a shell designed to be attached to the cranium of a user without covering the ocular region (fig. 8 back section). 
In regards to claim 13, GyroVR teaches (New) The accessory as claimed in claim 1, wherein the controller is configured to control said gyroscopic actuator according to a control law in order to produce a haptic feedback proportional to the movement of a user in a virtual reality simulation. (pg. 227 introduction- pg. 230).flying simulation.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6-7,9-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over GyroVR.

12.	In regards to claim 14, GyroVR teaches (New) A virtual reality accessory comprising: a headset having the form of a mask (fig. 6 mask).
Gyro fails to expressly teach four gyroscopic actuators mounted on said headset
However, Gyro teaches four gyroscopic actuators (fig. 5  5 actuators with one what appears to be at least one on back and one on front) and three gyroscopic actuators (fig.6 (a, b, and c)) . 
It would have been obvious to one of ordinary skill to modify the teaching of Gyro to provide four gyroscopic actuators mounted on said headset by combining prior art elements according to known methods to yield predictable results (MPEP 2143)


In regards to claim 2, GyroVR teaches accessory as claimed in claim 1, comprising four gyroscopic (pg 229-230) fig. 6 3 and fig. 5 back 1)) GyroVR actuators mounted on said headset so as to each exert a torque (fig. 4 captions) with a respective direction on the headset, the controller being linked to each of said gyroscopic actuators and being arranged to control them together according to respective control laws in order to produce a haptic feedback derived from the movement of a user in a virtual reality simulation (pg. 229-231). 
In regards to claim 6, see rational of claim 14, GyroVR teaches accessory as claimed in claim 5, comprising four gyroscopic actuators positioned substantially symmetrically in pairs relative to two axes of symmetry of the headset. (pg 229-230) fig. 6 3 and fig. 5 back 1))
In regards to claim 7, GyroVR teaches accessory as claimed in claim 6, wherein the gyroscopic actuators are each positioned at a corner of the mask (pg 229-230) fig. 6 3 and fig. 5 back 1)). 
In regards to claim 9,see rational of claim 14, GyroVR teaches accessory as claimed in claim 8, comprising four gyroscopic actuators positioned substantially symmetrically in pairs relative to two substantially orthogonal axes of symmetry of the headset. (pg 229-230) fig. 6 3 and fig. 5 back 1))
In regards to claim 10, GyroVR teaches accessory as claimed in claim 9, wherein the gyroscopic actuators are positioned on the shell at a location corresponding substantially to a corner of a cranium. (pg 229-230) fig. 6 3 and fig. 5 back 1)) and (fig. 8 back section).


Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over GyroVR in view of Rihn (2016/0189493) hereinafter, Rihn.


In regards to claim 11, GyroVR teaches gyroscopic actuator.(Simulating Forces of Motion-flying)
GyroVR fails to expressly teach the accessory as claimed in claim 1, wherein the controller receives acceleration data from the virtual reality simulation and converts the acceleration data into at least one command for said gyroscopic actuator.
However, Rihn teaches wherein the controller receives acceleration data from the virtual reality simulation and converts the acceleration data into at least one command for haptic.(abstract) (fig. 3 305-345) [019-029] Rihn
It would have been obvious to one of ordinary skill in the art to modify the teachings of GyroVR to further include wherein the controller receives acceleration data from the virtual reality simulation and converts the acceleration data into at least one command for haptic as taught by Rihn in order to give real world effects with actual physical sensors and the removes the need to author haptic effect [0013].

In regards to claim 12, GyroVR in view of Rihn, see rational of claim 11 and claim 14 teaches (New) the accessory as claimed in claim 2, wherein the controller is configured to provide synchronized control to the four gyroscopic actuators based on computations by the virtual reality simulation. (fig. 3 305-345) [019-029] Rihn (pg 229-
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electro
..nic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.